NUMBER 13-18-00086-CV
                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG
____________________________________________________________

CARLOS GOMEZ AMAYA,                                                    Appellant,

                                         v.

BISSELL HOMECARE, INC.,                                                  Appellee.


             On appeal from the 370th District Court
                   of Hidalgo County, Texas.
____________________________________________________________

                   ORDER ABATING APPEAL
Before Chief Justice Contreras and Justices Benavides and Hinojosa
                         Order Per Curiam

      Appellant, Carlos Gomez Amaya perfected an appeal from a judgment entered by

the 370th District Court of Hidalgo County, Texas, in cause number C-1532-11-G. Even

though requested, appellee Bissell Homecare, Inc’s exhibits to its motion for summary
judgment and appellant Amaya’s exhibits to his response, all of which were filed with the

trial court, were omitted from the record brought to this Court.1

       Accordingly, we abate this matter and remand to the trial court to require the clerk

to file a supplemental record that includes the additional materials described herein. The

Clerk shall file a supplemental record within twenty days of this order.

       IT IS SO ORDERED.



                                                                           PER CURIAM

Delivered and filed the
30th day of September, 2019.




       Bissell Homecare’s motion for summary judgment bears a certificate of service dated May 15,
       1

2012. Amaya’s response was filed on July 30, 2012,

                                                2